FDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
3.	Claim 3 is objected to because of the following informalities:  Claim 3 recites, in line 2, “step 2”. This is a typo. It should be changed to “Step S2” as recited in independent claim 1.  Appropriate correction is required.

Examiner’s Note
	Claim 1, of the current application, is an eligible subject matter under 35 U.S.C. 101. Despite the fact that prong 1 of evaluating an abstract idea is met because claim 1 recites mathematical equations, However, claim 1 recites extra steps that amounts to significantly more than the abstract idea. There is an inventive concept in claim 1, which solves the problem of the relay node not being able to predict a future channel status in an actual scenario in future timeslots and can only obtain channel information in a current timeslot. The current application solves the problem by determining a modulation mode of a node based on a naive Bayes classifier algorithm. The relay can further adaptively select the modulation mode based on the classification model and channel status information in a current timeslot, and dynamically adjust See the As Filed Specifications; Pages 4-5)
The following limitations provides inventive concept (significantly more) to the abstract idea, and therefore, the claim is eligible under 35 U.S.C. 101:

    PNG
    media_image1.png
    386
    1119
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    515
    1096
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    161
    1052
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    430
    1128
    media_image4.png
    Greyscale



	Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Claim 1 recites, in line 6, the equation 
    PNG
    media_image5.png
    105
    299
    media_image5.png
    Greyscale
. However, the symbol
    PNG
    media_image6.png
    35
    52
    media_image6.png
    Greyscale
is not defined in the claim. It is indefinite what 
    PNG
    media_image6.png
    35
    52
    media_image6.png
    Greyscale
is representing in the equation.

    PNG
    media_image7.png
    65
    109
    media_image7.png
    Greyscale
 is a maximum storage capacity of a relay buffer”, and recites, in line 8: “the relay contains the data buffer and an energy buffer”. It is not definite in the claim whether 
    PNG
    media_image7.png
    65
    109
    media_image7.png
    Greyscale
 is the maximum storage capacity of the data buffer or the energy buffer. Claims 2-3 are rejected as being dependent on claim 1.
8.	Upon overcoming the 112 (b) rejection, the claim will be in condition of allowance.

Conclusion
9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
An Online Adaptive Modulation Scheme for Energy Harvesting Nodes Using Bayesian Decision Theory; K Liu, Q Zhu, H Hu - 2018 IEEE 18th International Conference. This publication represents the closest prior art to the current application. However, it is not qualified as a prior art because it is by the same assignee and the publishing date is less than one year prior to the effective filing date of the current application.
Energy harvesting with cooperative networks and adaptive transmission; A. Andrawes, R. Nordin, M. Ismail - 2017 IEEE Jordan. The publication teaches comparing the performance of adaptive modulation for the direct path, dual-hop relaying, cooperative relaying, and energy-harvesting relay, by computing the exact probability density function (PDF) of end-to-end signal to noise ratio (SNR).

Jointing Adaptive Modulation Relay Selection Protocols for Two-Way Opportunistic Relaying Systems with Amplify-and-Forward Policy; Hui Zhi, Longxiang Yang, Hongbo Zhu. The publication teaches the optimized integration of modulation schemes and network coding strategies to improve system throughput.

10.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.K.F/Examiner, Art Unit 2413
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413